    Case 4:20-cv-10899-MFL-DRG ECF No. 12-4 filed 04/17/20                         PageID.551        Page 1 of 2




                                                    April 10, 2020



      The Honorable Jovita Carranza                         The Honorable Steven Mnuchin
      Administrator                                         Secretary
      U.S. Small Business Administration                    U.S. Department of the Treasury
      409 3rd St. SW                                        1500 Pennsylvania Ave. NW
      Washington, D.C. 20416                                Washington, D.C. 20220


     Dear Administrator Carranza and Secretary Mnuchin:

     We write to urge that guidance be provided to financial institutions so that small businesses, nonprofits,
     and other eligible entities for the Paycheck Protection Program (PPP) have full access to the forgivable
     emergency loans created by the Coronavirus Aid, Relief, and Economic Security (CARES) Act.

     Although we were glad that the CARES Act included much-needed financial relief for small businesses,
     some financial institutions have not yet begun offering PPP loans due to the lack of guidance from the
     Small Business Administration (SBA) and the U.S. Department of the Treasury (Treasury). Other
     financial institutions are only offering loans to existing customers. These issues exacerbate existing access
     gaps for borrowers and lenders alike and create an additional hurdle for small businesses that most need
     help.

     Therefore, in order to ensure broad participation in PPP and to create a clear structure by which all
     lenders, not just large institutions, can confidently participate in PPP, we urge SBA and Treasury to:

         •   Finalize guidance for lenders so they can get funds to borrowers immediately;

         •   Conduct proactive outreach, including to underserved and minority communities, offering experts
             who can help borrowers and local lenders determine if a borrower is eligible to apply for a PPP
             loan and help calculate the loan amounts and expected forgiveness.

     Thank you in advance for your attention to this important matter and we look forward to your prompt
     response.

             Sincerely,




_______________________                     _______________________                        _______________________
JESÚS G. "CHUY" GARCÍA                      DANNY K. DAVIS                                 SYLVIA R. GARCIA
Member of Congress                          Member of Congress                             Member of Congress




                                                                                                           EXHIBIT C
                                                                                                               Page 1
Case 4:20-cv-10899-MFL-DRG ECF No. 12-4 filed 04/17/20     PageID.552       Page 2 of 2




                                 List of Signatories
                                   April 10, 2020



  Jesús G. “Chuy” García   Val Demings                 Jan Schakowsky
  Danny K. Davis           Chrissy Houlahan            Barbara Lee
  Sylvia R. Garcia         Judy Chu                    Bill Pascrell, Jr.
  Sheila Jackson Lee       Rosa L. DeLauro             Joyce Beatty
  Raúl M. Grijalva         Bobby L. Rush               Marcia L. Fudge
  Eleanor Holmes Norton    Joseph D. Morelle           Al Green
  Joaquin Castro           Bill Foster                 Steve Cohen
  Debbie Dingell           Adriano Espaillat           Lucille Roybal-Allard




                                                                                EXHIBIT C
                                                                                    Page 2
